 46DECISIONS OF NATIONAL LABOR RELATIONS BOARDLocal Union2131,International Brotherhood of Elec-tricalWorkers,AFL-CIOandRucker Electronics,aDivisionoftheRuckerCompany.Case20-CB-3193March 24, 1975DECISION AND ORDERBY MEMBERSFANNING, KENNEDY, AND PENELLOOn December 12, 1974, Administrative Law JudgeRussell Stevens issued the attached Decision in thisproceeding. Thereafter,^the Charging Party filed excep-tions and a supporting brief, and the General Counselfiled an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tachedDecision in light of the exceptions andbriefs' and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judge andto adopt his recommended Order.'ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended,the National Labor RelationsBoard adopts as its Order the recommended Order ofthe Administrative Law Judge and hereby orders thatRespondent,Local Union2131,International Brother-hood of Electrical Workers,AFL-CIO,itsofficers,agents, and representatives,shall take the action setforth in the said recommended Order.iThe Charging Party's request for oral argument is denied. In our viewthe record, including the exhibits and briefs, adequately sets forth the posi-tions of the parties2The Charging Party excepts to the Administrative Law Judge's denialof its motion, which the General Counsel opposed, to amend the complaint.We conclude that the Administrative Law Judge properly denied the mo-tionLocal 1012, United Electrical, Radio & Machine Workers ofAmerica(UE) (General Electric Company),187 NLRB 375 (1970). We also concludethat the Administrative Law Judge properly did not find that the Respond-ent violated the Act with respect to Helen Crabb The Charging Partyasserts,inter alia,that the Administrative Law Judge should have deter-mined the extent to which she was fined for working following her resigna-tion from the Respondent, and have orderedpro ratareimbursement. How-ever, apart from any other consideration, there is nothing in the record toindicate that she was finedDECISIONSTATEMENT OF THE CASERUSSELL STEVENS, Administrative Law Judge: This matterwas heard at San Francisco, California, on September 24 and30, October 1, and November 4, and at Concord, California,on November 6, 1974.' Rucker Electronics, a Division ofthe Rucker Company, hereinafter referred to as the Com-pany, filed on May 14 an unfair labor practice charge againstLocal Union 2131, International Brotherhood of ElectricalWorkers, AFL-CIO, hereinafter referred to as the Union,alleging illegal threats to fine nonmembers. On June 26, theCompany filed an unfair labor practice charge against theUnion, alleging violent and coercive conduct by the Unionand-refusal to bargain in good faith. On July 31, the RegionalDirector for Region 20 of the National Labor RelationsBoard filed an order consolidating Cases 20-CB-3179 and20-CB-3193, based upon the aforesaid charges, for hearingand decision.On October 1, after hearing opened (on September 24), theparties moved to sever Case 20-CB-3179 on the ground ithad been settled by stipulation, and the motion was granted.The complaint' in Case 20-CB-3193, issued July 31 andalleging illegal threat of imposition of fines in violation of8(b)(1)(A) of the National Labor Relations Act (hereinafterreferred to as the Act), was set for hearing at San Franciscoon November 4. After hearing opened on November 4, theAdministrative Law Judge received a letter from Respon-dent's counsel (A.L.J. Exh. 1), who advised that he did notintend to participate in the hearing.IssuesThe principal issue is whether Respondent Union disci-plined employees of Respondent after they resigned from theUnion.Upon the entire record,' and from my observation of thewitnesses and their demeanor, I make the following:FINDINGS OF FACTITHE BUSINESS OF COMPANYAt all times material herein, the Company has been andnow is, a California corporation with a manufacturing plantlocated in Concord, California, where it is engaged in themanufacture and sale of electronic components. In the courseand conduct of its business operations during the past year,the Company sold and shipped goods and products valued inexcess of $50,000 directly to purchasers located outside theState of California. The complaint alleges, the answer admits,and I find that the Company at all times material herein hasbeen an employer engaged in commerce and in operationsaffecting commerce within the meaning of Section 2(2), (6),and (7) of the Act.IITHE LABOR ORGANIZATION INVOLVEDLocal Union 2131, International Brotherhood of ElectricalWorkers, AFL-CIO, is a labor organization within the mean-ing of Section 2(5) of the Act.IAll dates are in 1974 unless stated to be otherwise.2As amended at hearing3On November 27, Counsel for the Charging Party filed herein a motionof correct transcript. Said motion is hereby granted.217 NLRB No. 9 LOCAL UNION 2131, ELECTRICALWORKERSIIITHE ALLEGED UNFAIR LABOR PRACTICESA. IntroductionRespondent instituted a strike,withaccompanying picket-ing, at the Company's Concord,-California, plant on April 29.Prior to the strike, certain of the Company's employees whowere members of Respondent Union resigned from the Unionand thereafter returned to the plant; other employees whowere members of Respondent Union resigned their member-ship and returned to work after commencement of the strike.After the resignations, Respondent Union initiated disciplin-ary proceedings against the former members who had re-signed.The General Counsel's caseis based upon the theorythat the Union's action in disciplining former members, oc-curring after the effective date of their resignation,restrainedand coerced those employees in violation of Section8(b)(1)(A).B. PertinentTestimonyIn General Counsel's brief, there was included an appendixwhich summarizes evidence concerning action taken againstthe employees as alleged in the complaint. The facts set forthin that summary have been carefully checked against thetranscript. As noted above, Respondent's counsel declined toappear at the hearing, and there is no reason to doubt theauthenticity of the facts and figures given in said summary.Under such circumstances, that summary is adopted and isset forth in part as follows [attached as Appendix B].C. Analysisand ConclusionsDisciplining by a union of members who have resignedfrom union membership,is a violation of Section8(b)(1)(A)of the Act.N.L.R.B. v. Granite State Joint Board, TextileWorkers Union of America, Local 1029, AFL-CIO (Interna-tional Paper Box Machine Co.),409 U.S. 213, 217 (1972);Production, Electronic & Aero-Dynamic Lodge No. 1327, In-ternational Association of Machinists and Aerospace Workers,AFL-CIO (Dalmo Victor Company, a Division of TextronCorporation),192 NLRB 1015 (1971);International Chemi-calWorkers Union, Local 143, AFL-CIO (Lederle Laborato-ries,Division of American Cyanamid Company),188 NLRB705, 708 (1971).The form of discipline is immaterial.District Lodge No. 99and Lodge No. 2139, both affiliated with International As-sociation ofMachinists & AerospaceWorkers,AFf -CIO(General Electric Company),194 NLRB 938 (1972), enfd. asmodified 489 F.2d 769 (C.A. 1, 1974).Communication Work-ers of America, AFL-CIO Local 1170 (Rochester TelephoneCorporation),194 NLRB 872, 873 (1972).Similarly, the fact that fines were not actually levied pursu-ant to the disciplinary action taken against employees is im-material.It is the threat that is at the core of decisions on thispoint.San Francisco-Oakland Mailers' Union No. 18, Inter-nationalTypographicalUnion(NorthwestPublications,Inc.),172 NLRB 2173 (1968).The Supreme Court pointed out inGranite State JointBoard,supra,that it was not deciding whether a union consti-tution or bylaws could restrict resignation. However, thatpoint is not involved in this case,because there is no evidence47that any employee involved herein ever waived,or agreed toany restrictionon, his statutoryright to resign from Respond-ent.Based upon foregoing,it is quite clear that RespondentUnion disciplined its former members, after their resignation,in violation of Section8(b)(1)(A) of the Act.D. Charging Party's ArgumentAt hearing, the Charging Party moved to'amend the com-plaint to add the names of those people who resigned fromthe Union, and who returned to work after their resignationwas transmitted to the Union,but prior to the time the resig-nations became effective.Thatmotion was denied by me onthe ground that to do so without concurrence of the GeneralCounsel would be contrary to law.The Charging Party's argument in support of its conten-tion that the Union violated Section 8(b)(1)(A) of the Actwhen it disciplined former members after they had resigned,is based on the same line of cases relied on by the GeneralCounsel.In addition to its argument concerning the principalissue in the case, however, the Charging Party further pressedin argument that it should have been allowed at hearing toamend the complaint to add the names of employees who sentletters of resignation,or who made oral statements of resigna-tion to the Union, and returned to work prior to the time suchresignations were "effective."As stated at hearing,a chargingparty has no standing to secure expansion of the basic issuesby motion to amend a complaint without concurrence of theGeneral Counsel.International Union of Electrical, Radioand Machine Workers, AFL-CIO (NECO Electrical ProductCorp.),289 F.2d 757 (C.A.D.C., 1960). As pointed out above,theGeneral Counsel declined at hearing to concur in themotion to amend submitted by the Charging Party. Undersuch circumstances, the Charging Party's argument is con-trary to existing law.IV THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent, set forth in section III, above,occurring in connection with the operations of Respondent,described in section I, above, have a close,intimate, andsubstantial relation to trade, traffic,and commerce amongthe several States, and tend to lead to labor disputes burden-ing and obstructing commerce and the free flow of commerce.THE REMEDYHaving found that Respondent has engaged in unfair laborpractices in violation of Section 8(b)(1)(A) of the Act, I shallrecommend that it be ordered to cease and desist therefrom,and to take certain affirmative action designed to effectuatethe policies of the Act.Upon the basis of the foregoing findings of fact, and uponthe entire record, I hereby make the following:CONCLUSIONS OF LAW1.Rucker Electronics,a Divisionof theRucker Company,is an employer engaged in commerce within the meaning ofSection 2(6) and(7) of the Act. 48DECISIONS OF NATIONAL LABOR RELATIONS BOARD2. Local Union 2131, International Brotherhood of Electri-calWorkers, AFL-CIO, is, and at all times material hereinhas been, a labor organization within the meaning of Section2(5) of the Act.3.By filing charges against, ordering to appear before atrial board, conducting disciplinary proceedings against, andlevying fines against nonmembers and former members of theUnion for conduct occurring while said persons were notmembers of the Union, Respondent Union has engaged in,and is engaging in, unfair labor practices within the meaningof Section 8(b)(1)(A) of the Act.4.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.Upon the above findings of fact, conclusions of law, and theentire record, and pursuant to Section 10(c) of the Act, Ihereby issue the following recommended:ORDER4Respondent, Local Union 2131, International Brother-hood of Electrical Workers, AFL-CIO, its officers, agents,and representatives, shall:1.Cease and desist from.(a) Filing charges against, ordering to appear before a trialboard, conducting disciplinary proceedings against, or levy-ing fines against any nonmember of Respondent Union oragainst any former members of Respondent Union for con-duct occurring while any individual was not a member of saidUnion.(b) In any like or related manner interfering with, restrain-ing, or coercing employees in the exercise of their rightsguaranteed by Section 7 of the Act.2.Take the following affirmative action, which is foundnecessary to effectuate the purposes of the Act:(a)Withdraw all disciplinary proceedings pending againstall nonmembers or former members for conduct occurringwhile the individuals were not members of Respondent, in-cluding all disciplinary action taken against each of the fol-lowing named persons, and any and all persons similarlysituated, for working behind a picket line:Jean AgnewBonnie DiazJean EnglertDeborah AlamedaRosalina BautistaRose DoolinLudivina AbenojaTeopista CalipesPatricia EvansMarge GaunttHelen GleasonJanet HanscomeAlice HarperMary PreeJanet HopkinsConcepcion ColipapaPacita FangonCecilia Del CastilloDelia FloriendoJaime FloriendoBerry NesmithDelores FosterSachiko HigginsAvelina IgnacioJanet (Sherman)FreemanLeola MooreBillieHopkinsLinda LoeraRosalina LlosaAlice (Olson) MorrisonDelphic LawsonCynthia ParkerThelma (Crosby)PowellErma TaylorShawn (Brown) PhillipyKatheleenBellamyLinda MullinsEstrella RuelosVerna SandersMinnie (Sylvester)-StantonAnna ' (Vallero) Collins(b)Rescind all fines assessed against any of the above-mentioned persons, and any and all persons similarly situ-ated, for conduct occurring after their resignation'from Re-spondent, including working behind a picket line.(c)Reimburse any of the above-mentioned persons, andany and all persons similarly situated, for fines collectedagainst them for conduct occurring after their resignationfrom Respondent, with interest thereon at the rate of 6 per-cent per annum from the time said sums were paid, and notifyeach of the above-named persons, by letter, of the actiontaken in accordance therewith.-(d)Completely expunge and excise from its records allreferences and other evidence in its file to threats to fine ordiscipline, including any intraunion charges, citations, fines,or other disciplinary action or disciplinary proceedingsagainst any nonmember of Respondent or any former mem-bers of Respondent for conduct occurring after resignationfrom the Respondent, including working behind a picket line.(e) Notify all of the above-mentioned persons, and any andall persons similarly situated, by letter, that the fines or otherdisciplinary action will be rescinded and all moneys collectedin payment thereof will be refunded, and of the other stepstaken to comply with the Order.(f)Post in conspicuous places in its business office, hiringhall, and meeting places copies of the attached notice marked"Appendix A".5 Copies of said notice, on forms provided bythe Regional Director for Region 20, after being duly signedby authorized representative of Respondent, shall be postedby Respondent immediately upon receipt thereof, and bemaintained for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken by Re-spondent to ensure that the notices are not altered, defaced,or covered by any other material.(g) Sign and mail sufficient copies of said notices to theRegional Director for Region 20, for posting by the Companyat all locations where notices to employees are customarilyposted, if the Company is willing to do so.(h) Notify the Regional Director for Region 20, in writing,within 20 days from the date of this- Order, what steps Re-spondent has taken to comply herewith.4 In the event no exceptions are filed as provided by Section 102 46 ofthe Rules and Regulations of the National Labor Relations Board, the find-In the event that the Board's Order is enforced by a Judgment of aings, conclusions, and recommended Order herein shall, as provided inUnited States Court of Appeals, the words in the notice reading "Posted bySection 102.48 of the Rules and Regulations, be adopted by the Board andOrder of the National Labor Relations Board" shall read "Posted Pursuantbecome its findings, conclusions, and Order, and all objections thereto shallto a Judgment of the United States Court of Appeals Enforcing an Orderbe deemed waived for all purposes.of the National Labor Relations Board " LOCAL UNION 2131, ELECTRICALWORKERS49APPENDIX ANOTICEPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentTo All:Members, Officers,Representatives andAgentsTo All:Employees of Rucker Electronics, A Divisionof the Rucker CompanyWE WILL NOT file charges against, order to appearbefore a trial board, conduct disciplinary proceedingsagainst, or levy fines against any nonmember of theUnion or against any former member of this Union forconduct occurring while the individual was not a mem-ber.WE WILL NOT in any like or related manner interferewith, restrain, or coerce employees in the exercise oftheir rights guaranteed by Section 7 of the NationalLabor Relations Act.WE WILL withdraw all disciplinary proceedings pend-ing against all nonmembers or former members for con-duct occurring while the individuals were not membersof this Union, including all disciplinary action takenagainsteach of the following named persons, and anyand allpersons similarly situated, for working behind apicket line:Jean AgnewBonnie DiazJean EnglertErma TaylorMary PreeJanet HopkinsRose DoolinPatricia EvansMarge GaunttHelen GleasonAnna (Vallero) CollinsRosalina BautistaLudivina AbenojaTeopista CahpesDelia FloriendoJaime FloriendoRosalina LlosaDelphia LawsonDeborah AlamedaCynthia ParkerJanet HanscomePacita FangonAlice HarperBarry NesmithBillieHopkinsDelores FosterLinda LoeraSachiko HigginsAlice (Olson) MorrisonAvelina IgnacioThelma (Crosby)PowellLeola MooreConcepcion ColipapaKathleen BellamyCecilia Del CastilloLinda MullinsJanet (Sherman)FreemanShawn (Brown)PhillipyMinnie(Sylvester)StantonEstrella RuelosVernaSandersWE WILL rescind all fines assessed against any of theabove-mentioned persons, and any and all persons simil-arly situated, for conduct occurring after theirresigna-tion from this Union, including working behind a picketline.WE WILL reimburse any of the above-mentioned per-sons, and any and all persons similarly situated, for finescollected against them for conduct occurring after theirresignation from this Union, with interest thereon at therate of 6 percent per annum from the time said sumswere paid, and notify each of the above-named persons,by letter, of the action taken in accordance therewith.WE WILL completely expunge and excise from our re-cords all references and other evidence in our files tothreats to fine or discipline, including any intraunioncharges, citations, fines or other disciplinary action ordisciplinary proceedings against any nonmember or anyformer member of this Union for conduct occurringafter resignation, including working behind a picket line.LOCAL UNION 2131, INTERNATIONALBROTHERHOOD OF ELECTRICALWORKERS, AFL-CIO 50DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIX BResign'n - Resign'nLetterLetterReturnShowNameSentReceivedto-WorkChargedCauseFinedJean AgnewApr.28Apr. 29May 2YesYesYesBonnie DiazMay13May 14 1/May 15YesYesYesJeanEnglertApr.27Apr. 29 2/May 2YesYesYesDeborah AlamedaJuly 3July 537July 7YesYesYesRosalina BautistaMay 24May 28May 29YesNoNoHelen Crabb 4/Aug.10Aug. 12Aug. 12YesNoNoRose DoolinAug.22Aug. 23 1/Aug. 26YesNoNoLudivina AbenojaAug.15Aug. 16 JAug. 19YesNoNoTeopista CalipesMay17May 20May 22YesYesYesPatricia EvansJuly26July 27 1/July 30YesNoNoMarge GaunttJune19June 20 1/July 1Yes 5/YesYesHelen GleasonApr.26Apr. 30May 1YesYesYesJanet HanscomeMay23May 24May 28Yes 5/YesNoAlice HarperAug.21Aug. 22Aug. 26YesNoNoBillie HopkinsMay2May 3May 6YesYesYesLinda Lora29AYe5/YNeRosalina LlosaMay 24May 28pr.May 29s-YesesNooNoAlice (Olson)MorrisonApr. 29Apr. 30May 1YesYesYesDelphia LawsonJuly 3July 5 3/July 11YesYesYesCenthia ParkerAug. 9Aug. 10 1/Aug. 12YesNoNoThl(Cb)emarosyPowellJune 14June 15 L/June 17YesYesYesErma TaylorJuly 22YesNoNoMary PreeJuly 3July 5 3/July 8YesYesYesJanet HopkinsMay 2May 3May 6YesYesYesConcepcionColipapaMay 17May 20May 23YesYesNoPacita FangonMay 24May 28May 29YesNoNoCecilia DelCastilloMay 6May 7May 8YesYesYesDelia FloriendoMay 3May 4.1/May 8YesYesYesJaime FloriendoMay 3May 4 1/May 8YesYesYesBarry NesmithJune 27June 28July 1Yes5/YesYesDelores FosterJuly 5July 6 ifJuly8YesYesYesSachiko HigginsApr. 29Apr. 30May 2YesYesYesAvelina IgnacioMay 11May 12 1/May 29YesNoNot(Shn)JermaaneFreemanJuly 19July 20Aug. 26YesNoNoLeola MooreJuly 3July 5 3/July 8YesYesNoShawn (Brown)PhillipyJuly 23July 24 1/July 29Yes 5/YesNoKathleen BellamyJune 25June 26 1/July 1Yes 5/YesNoLinda MullinsApr. 26Apr. 27 JApr. 29YesYesYesEstrella RuellosMay 6May 7May 9YesYesYesVerna SandersJuly 3July 5 3/July 8YesYesYes)Miti(SlernnveseyStantonJuly 3July 5 1/July 8YesYesYesAnna (Vallero)CollinsApr. 23Apr. 24.1/June 27YesYesYes1/ No evidence of actual date of receipt of resignation letter. In theabsenceof evidence, the day after the mailing date has been designatedas the date of receipt. See Local 1012, U. E. (General Electric Co.187 NLRB 375 (1970).2/ No evidence of actual date of receipt. Since April 28, the day afterthe mailingwas a Sunday,Monday April 29 has been designated as thedate of receipt.3/ No evidence of actual date of receipt. Since July 4, the day after themailing wasa holiday, July 5 hasbeendesignated as the dateof receipt.4/ Helen Crabb's name hasbeen deletedfromthe Complaint because the evidenceindicated she returned to work the same day her resignationwas received.5/ Although there was no evidence that this employee receiveda chargeaccusingher of working behind the picket line,the "show cause" noticereceivedby the employer withreference to a chargefiled against theemployee, a copy of whichwas supportive.